BLATCHFORD, District Judge.
The answer sets up that the condemnation and sale of the brig at St. Thomas were fraudulent and without necessity, and are not binding on the claimant and do not affect his title to the vessel. It is not necessary to consider the question of the validity or invalidity of such sale, for the .claimant is estopped, as against the libellants, from setting up its invalidity, because he ratified and affirmed it i by his acceptance of the insurance money, : and by his acceptance and retention of the I entire net proceeds of the sale of the vessel, | when such proceeds were sent to him by the 1 libellants, and by his arrangement with those ! whom he now alleges to have been fraudulent | purchasers of the vessel, at the time he ob- | tained possession of her again. Regarding ¡ this vessel, then, as she must be regarded, as i being, for the purposes of this suit, lawfully ! in the possession of those who actually con- ! trolled her at St. Thomas' when the libellants I furnished moneys there for supplies and re-i pairs to her, it is manifest, on the testimony, i that what supplies and repairs were fur- . nished were, so far as they were necessary, i furnished on the credit of the vessel, so as to create a lien therefor on the vessel, under the maritime law. That lien extended to the moneys the libellants advanced to pay for the : necessary supplies and repairs, and was not displaced by the substitution therefor, either originally or afterwards, of any personal credit.
The proceeding taken in this court, by the ! claimant, to recover possession of the vessel, : cannot affect the rights of the libellants in ¡ this suit. The libellants are entitled to an interlocutory decree establishing a lien in their favor on the vessel for the moneys they advanced or disbursed to her master, Terence Cochran, or otherwise, at St. Thomas, for repairing, supplying and refitting the vessel, so far as such moneys were necessarily disbursed to pay for repairs and supplies which were necessary and proper to enable the vessel to proceed to sea with safety; and there must be a reference to ascertain the amount of such moneys.